AGREEMENT FOR THE EXCHANGE OF SECURITIES BY AND AMONG THE AMERICAS LEARNING CENTERS, INC. (A FLORIDA CORPORATION) AND MAJORITY SHAREHOLDERS AND NOTEHOLDERS OF THE AMERICAS LEARNING CENTERS, INC. AND SEAWAY VALLEY CAPITAL CORPORATION (A DELAWARE CORPORATION) AND PATRICK HACKETT HARDWARE COMPANY (A NEW YORK CORPORATION) 1 AGREEMENT THIS AGREEMENT (the “Agreement”) is made this 17th day of December, 2008, (the “Effective Date”) by and among THE AMERICAS LEARNING CENTERS, INC, (“ALRN”) a Florida corporation, the MAJORITY SHAREHOLDERS OF THE AMERICAS LEARNING CENTERS, INC. and the NOTEHOLDERS OF THE AMERICAS LEARNING CENTERS, INC., (the “Majority Shareholders of The Americas Learning
